       Case 4:21-cv-00005-BSM Document 7 Filed 02/12/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

LARRY GENE BURKS                                                           PLAINTIFF
ADC # 141354

v.                      CASE NO. 4:21-CV-00005-BSM

DEXTER PAYNE, Director, ADC                                              DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 12th day of February, 2021.



                                                 UNITED STATES DISTRICT JUDGE
